Citation Nr: 0335647	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from August 1966 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a rating decision, a statement of the case, a 
supplemental statement of the case, and correspondence from 
the RO, but it does not appear that the veteran was 
specifically informed of the VCAA with respect to the issues 
on appeal.  The Board no longer has authority to attempt to 
cure VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

The veteran is appealing the original disability ratings 
assigned for PTSD following an award of service connection.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As described below, the 
Board finds that an examination is necessary in order to 
accurately determine the appropriate disability evaluation 
for the veteran's PTSD. 

This case is complicated by the veteran's documented criminal 
record, violent history, and use of controlled dangerous 
substances.  He is currently assigned an initial 10 percent 
rating for PTSD.  The Board finds that a VA psychiatric 
examination is necessary in order to determine the 
appropriate disability rating for the veteran's service-
connected PTSD.  The recent medical evidence is conflicting.  
It is difficult to determine whether the veteran's 
psychiatric problems are caused primarily by his service-
connected PTSD or his nonservice-connected psychiatric 
disorders. Therefore, the Board will remand this issue for a 
VA psychiatric examiner to review the record in order to 
determine the current state of the veteran's PTSD.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as to 
what evidence is needed to support 
his initial rating claim for PTSD, 
what evidence VA will develop, and 
what evidence the veteran must 
furnish to warrant a favorable 
decision.  

?	Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
PTSD since February 2002. When the 
requested information and any 
necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination by an examiner 
with appropriate expertise.  The claims 
folder must be made available to the 
examiner and the completed examination 
reports should reflect review of such.  
The veteran has a documented violent 
history, and he reportedly was 
incarcerated for over ten years for 
killing his wife.  Any indicated tests 
and studies should be conducted.

?	The examiner should identify the 
nature, frequency and severity of 
all current manifestations of the 
veteran's PTSD.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score, consistent 
with the DSM IV, with an explanation 
of the significance of the score 
assigned.  The examiner should also 
provide an opinion concerning the 
overall degree of social and 
industrial impairment resulting from 
the veteran's service-connected 
PTSD, to include whether it renders 
the veteran unemployable.  The 
examiner should attempt to 
distinguish the manifestations 
resulting from any nonservice-
connected psychiatric disorders, to 
include anxiety and addiction to 
dangerous controlled substances. 

3.  The RO should then readjudicate the 
issue of entitlement to an initial 
evaluation for PTSD in excess of 10 
percent, considering staged ratings 
pursuant to Fenderson.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case, to include a copy of the old and 
amended versions of Diagnostic Code 9411 pursuant to 
38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 (2002).  The 
veteran and his representative should be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




